Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 15 November 2021 for application number 16/137,372. 
Claims 1, 11, and 14 are currently amended.
Claims 1 – 20 are presented for examination

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 15 November 2021 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 15 November 2021 with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cai et al., US Patent No. 9,420,034 B2.
Cai, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 8 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. [hereafter as Calder], US Pub. No. 2012/0303791 A1 in view of Peteva et al [hereafter as Peteva], US Pub. No. 2017/0199770 A1 and further in view of Ignatyev [hereafter as Ignatyev], US Pub. No. 2017/0318083 A1 and further in view of Deivanayagam et al. [hereafter as Deivanayagam], US Patent No. 9,384,061 B1 and further in view of Schulz et al. .

As per claim 1, Calder discloses a method for balancing resource utilization among a plurality of partitions of a storage service [“In exemplary embodiments, load balancing attempts to load balance across partition servers by either splitting or merging the partitions, associated with a particular storage account, that reside thereon, as well as reassigning partitions to different partition servers to load balance the load across partitions.”] [para. 0079], the method comprising:
for each user account [“… a particular storage account. …”] [para. 0098]:
mapping each user account [particular storage account] into a respective one of the partitions of the plurality of partitions of the storage service [the subject partition represents a key range of data for a particular storage account] [“Initially, the methodology 900 includes monitoring a workload assigned to a subject partition being hosted on a first node of a storage stamp, as indicated at block 902. Typically, as used herein, the subject partition represents a key range of data for a particular storage account. By way of example, monitoring workload may involve watching one or more of the following criteria: log size (e.g., pending transactions or requests) of a source partition during replication or bootstrapping; a GML size (e.g., pending transactions to reply) of a destination partition; a ratio of the source partitions to the destination partitions during bootstrapping; a rate (e.g., number of requests per second) of transaction traffic directed toward a destination partition; a central processing unit (CPU) load on the partition server hosting the partition; or a number of timeouts and/or throttled request that are occurring on the partition server. By way of example, each partition in the secondary storage stamp may know how many different partitions on the primary storage stamp are mapping thereto. Based on this information (e.g., if a large number of partitions are mapped to a single partition), a particular partition on the secondary storage stamp may independently elect to split in order to more evenly distribute the processing load. Further, the partition in the secondary storage stamp may know the partition key ranges assigned to the partitions mapped thereto based upon the buckets.”] [para. 0098] [“This internal storage namespace may be separate and independent between storage stamps. For example, stamps independently maintain a mapping in the form of <accountKey>/<partitionKey>/<objectKey> for each object they store to their initial and/or replicated state within the stamps, respectively. This mapping is allowed to be completely different on each storage stamp. First, the <accountKey> 410 is assigned to a specific storage account being hosted by one or more stamps. In operation, the location service 300 may rely on an entry 405 within the DNS table 400 to identify those locations (e.g., location 450) that are mapped to the specific storage account. Second, the <partitionKey> 420 is assigned to a specific partition residing within one or more of the identified locations. In operation, the location service 300 may rely on the entry 405 to identify those partitions (e.g., partition 403) of the partitions 401-403 within the identified location(s) that are mapped to a specific key range within the storage-account data. Third, the <objectKey> 430 is assigned to a specific object residing within one or more of the identified partitions. In operation, objects (e.g., object 445) of the objects 440 may be identified--within the identified partition(s) that are mapped to a specific article of data--based upon on the entry 405. This identification may be performed at the storage-stamp or partition level, while the location service 300 is mainly used to manage accounts across storage stamps without reaching down to the object level. For instance, the location service 300 may be configured to manage the location of a storage account (e.g., identity of the primary and secondary storage stamps in which the storage account is maintained) in addition to partition key ranges across storage stamps (e.g., utilized in at least storage-account migration”] [para. 0053] [para. 78]. 
However, Calder does not explicitly disclose establishing a plurality of user account clusters, for each user account of a plurality of user accounts associated with the storage service:
generating a respective vector for the user account, wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and  
each tenant of the plurality of tenants is a respective service that is implemented within the storage service;
sorting, based on the respective vector, the user account into a particular user account cluster of the plurality of user account clusters; and
for each user account cluster of the plurality of user account clusters:
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions of the storage service.
Peteva teaches for each user account in a plurality of user accounts associated with the storage service [usage statistics (e.g., CPU, memory, disk storage, and network bandwidth) of container instances … the resource usage statistics of each of the containers, which are linked a given user account] [“The present disclosure describes methods and systems for load balancing of a host-computing device. A supervisory computing device receives one or more resource usage statistics (e.g., CPU, memory, disk storage, and network bandwidth) of container instances operating on a first host-computing device. The device determines whether (i) the resource usage statistics of each of the containers, which are linked a given user account, exceeds (ii) a set of threshold values associated with the given user account. Responsive to the determination that the compared resource usage statistics exceeds a given threshold value, the device transmits a command (e.g., API function) to the first host computing device to migrate the container associated with the compared resource usage statistics from the first host computing device to a second host computing device selected from a group of host computing devices. The migration occurs with a guaranteed minimum downtime of the web-services being provided by the container.”] [Abstract]; 
sorting [load balancing and scaling], the user account [a given user account] into a particular user account cluster [one or more containers linked to a given user account] of the plurality of user account clusters [using multiple containers] [allocating the workload and end-user usages among the interconnected physical computing … implemented using multiple containers in order to share the workload and usage] [“In some implementations, the method includes determining, via the processor, whether (i) the resource usage statistics of each of one or more containers linked to a given user account exceeds (ii) a first set of threshold values associated with the given user account.”] [para. 0013] [“Existing load balancing and scaling methods improve the efficiency and performance of distributed computing resources by allocating the workload and end-user usages among the interconnected physical computing resources to prevent any given resource (e.g., of a host computing device) and the connectivity with such resources from being overloaded. However, such methods are implemented using multiple containers in order to share the workload and usage.”]; and
user account of the storage service [“The present disclosure describes methods and systems for load balancing of a host-computing device. A supervisory computing device receives one or more resource usage statistics (e.g., CPU, memory, disk storage, and network bandwidth) of container instances operating on a first host-computing device. The device determines whether (i) the resource usage statistics of each of the containers, which are linked a given user account, exceeds (ii) a set of threshold values associated with the given user account. Responsive to the determination that the compared resource usage statistics exceeds a given threshold value, the device transmits a command (e.g., API function) to the first host computing device to migrate the container associated with the compared resource usage statistics from the first host computing device to a second host computing device selected from a group of host computing devices. The migration occurs with a guaranteed minimum downtime of the web-services being provided by the container.”] [Abstract].
Calder and Peteva are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Calder with Peteva in order to modify Calder where “for each user account in a plurality of user accounts associated with the storage service;
sorting, the user account into a particular user account cluster of the plurality of user account clusters; and
[Peteva, Abstract].
However, Calder in view of Peteva do not explicitly disclose establishing a plurality of user account clusters:
generating a respective vector for the user account, wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and  
each tenant of the plurality of tenants is a respective service that is implemented within the storage service;
sorting, based on the respective vector; and
for each user account cluster of the plurality of user account clusters:
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions. 
 ["signature" vectors for one user or account/tenant] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010];
sorting, based on the respective vector ["signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010]. 
Calder, Peteva, and Ignatyev are analogous art aimed to improve memory performance in storage systems.

sorting, based on the respective vector” as taught by Ignatyev.  One of ordinary skill in the art would be motivated to combine Calder and Peteva with Ignatyev before the effective filing date of the claimed invention to improve a system by providing for the ability where “each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.” [Ignatyev, para. 0010].
However, Calder, Peteva, and Ignatyev do not explicitly disclose wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and  
establishing a plurality of user account clusters:
each tenant of the plurality of tenants is a respective service that is implemented within the storage service;
for each user account cluster of the plurality of user account clusters:
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions.
[user account manager 260 may dynamically identify and manage user groups, where each user group includes one or more users, where each user group is dynamically categorized by one or more globalization characteristics, where a user group assignment for a user may be dynamically adjusted according to application and globalization characteristics of user requests] [“In addition, each user account may include globalization settings 266 that may specify multiple types of globalization information. In one example, a user may initially set general globalization characteristics for the user's workloads and user account manager 260 may dynamically set and manage which partition identifiers and application group identifiers to assign to the user to handle the user's general globalization characteristics… In addition, user account manager 260 may dynamically identify and manage user groups, where each user group includes one or more users, where each user group is dynamically categorized by one or more globalization characteristics, where a user group assignment for a user may be dynamically adjusted according to application and globalization characteristics of user requests. User account manager 260 may manage the current user group identifier for a user in globalization settings 266 for the user account.”] [cols. 11-12, lines 45-22] [“Block 1004 illustrates dynamically updating user globalization settings and categorizing user groups in the user accounts according to the updated settings and workload globalization characteristics, according to the categorized rules, and the process ends.”] [col. 18, lines 52-67]:
for each user account cluster of the plurality of user account clusters [user account manager 260 may dynamically identify and manage user groups, where each user group includes one or more users, where each user group is dynamically categorized by one or more globalization characteristics, where a user group assignment for a user may be dynamically adjusted according to application and globalization characteristics of user requests] [“In addition, each user account may include globalization settings 266 that may specify multiple types of globalization information. In one example, a user may initially set general globalization characteristics for the user's workloads and user account manager 260 may dynamically set and manage which partition identifiers and application group identifiers to assign to the user to handle the user's general globalization characteristics… In addition, user account manager 260 may dynamically identify and manage user groups, where each user group includes one or more users, where each user group is dynamically categorized by one or more globalization characteristics, where a user group assignment for a user may be dynamically adjusted according to application and globalization characteristics of user requests. User account manager 260 may manage the current user group identifier for a user in globalization settings 266 for the user account.”] [cols. 11-12, lines 45-22]:
mapping each user account into a respective one of the partitions of the plurality of partitions [dynamically set and manage which partition identifiers and application group identifiers to assign to the user] [“In addition, each user account may include globalization settings 266 that may specify multiple types of globalization information. In one example, a user may initially set general globalization characteristics for the user's workloads and user account manager 260 may dynamically set and manage which partition identifiers and application group identifiers to assign to the user to handle the user's general globalization characteristics… In addition, user account manager 260 may dynamically identify and manage user groups, where each user group includes one or more users, where each user group is dynamically categorized by one or more globalization characteristics, where a user group assignment for a user may be dynamically adjusted according to application and globalization characteristics of user requests. User account manager 260 may manage the current user group identifier for a user in globalization settings 266 for the user account.”] [cols. 11-12, lines 45-22].
Calder, Peteva, Ignatyev, and Deivanayagam are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Calder, Peteva, and Ignatyev with Deivanayagam in order to modify Calder, Peteva, and Ignatyev for “establishing a plurality of user account clusters:
for each user account cluster of the plurality of user account clusters:
mapping each user account into a respective one of the partitions of the plurality of partitions” as taught by Deivanayagam.  One of ordinary skill in the art would be motivated to combine Calder, Peteva, and Ignatyev with Deivanayagam before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically set and manage which partition identifiers and application group identifiers to assign to the user.” [Deivanayagam, cols. 11-12, lines 45-22].
However, Calder, Peteva, Ignatyev, and Deivanayagam do not explicitly disclose wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and  
each tenant of the plurality of tenants is a respective service that is implemented within the storage service;
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions.
Schulz teaches mapping each user account in the user account cluster [account groups 124] into a respective one of the partitions of the plurality of partitions [user partition manager 128 balances the load of servicing user accounts among the blades] [“FIG. 1B illustrates a component diagram of the system of FIG. 1A according to an embodiment of the present invention. As shown in FIG. 1B, the blade manager 104 managers the states and configurations of user accounts for the one or more blades 106 in the system. It includes a storage for configuration and global preferences profile 122, a storage for device description and account groups 124, a storage for user settings 126, and a user partitioning manager 128. The configuration and global preferences profile 122 includes configuration information applicable to all blades in the system. The device descriptions and account groups 124 includes information about user devices, such as device types (e.g. Symbian device) and software versions for the different device types. The user settings 126 include information such as types of services, user filter settings, and data sharing settings. The blade manager is also responsible for assigning new user accounts to a specific blade according to a set of predetermined requirements, including repartition and disaster recovery requirements when a blade fails. The user partition manager 128 balances the load of servicing user accounts among the blades.”] [para. 0035].
Calder, Peteva, Ignatyev, Deivanayagam, and Schulz are analogous art aimed to improve memory performance in storage systems.
[Schulz, para. 0035].
However, Calder, Peteva, Ignatyev, Deivanayagam, and Schulz do not explicitly disclose wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and
each tenant of the plurality of tenants is a respective service that is implemented within the storage service.
Govindarajan teaches wherein the respective vector [creating a feature vector] includes, for each tenant of a plurality of tenants [multi-tenant system] associated with the storage service [tenant access to multiple hosted (standard and custom) applications, including a CRM application] [customer relationship management (CRM) system. … the online system 110 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, webpages and other information to and from client devices 120 and to store to, and retrieve from, a database system related data, objects, and webpage content], a respective dimension that stores at least one value [Dimensionality reduction (e.g., via linear discriminant analysis, principle component analysis, etc.) may be used to reduce the amount of data in the feature vector to a smaller, more representative core set of features] [feature extractor 212 represents a feature using a name and a value] that is representative of interactions that take place between the user account and the tenant [tenant data store may store activities associated with an object comprising, …, any user interactions associated with the object] [features from objects for which the ranking has already been determined and creating a feature vector, using data in the training store 224 which is extracted via the feature extractor 212. Dimensionality reduction (e.g., via linear discriminant analysis, principle component analysis, etc.) may be used to reduce the amount of data in the feature vector to a smaller, more representative core set of features] [“In one embodiment, online system 110 implements a web-based customer relationship management (CRM) system. For example, in one embodiment, the online system 110 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, webpages and other information to and from client devices 120 and to store to, and retrieve from, a database system related data, objects, and webpage content.”] [para. 0023] [“With a multi-tenant system, data for multiple tenants may be stored in the same physical database, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. In certain embodiments, the online system 110 implements applications other than, or in addition to, a CRM application. For example, the online system 110 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 110 is configured to provide webpages, forms, applications, data and media content to client devices 120 to support the access by client devices 120 as tenants of online system 110. As such, online system 110 provides security mechanisms to keep each tenant's data separate unless the data is shared.”] [para. 0024] [“Accordingly, the tenant data store may store activities associated with an object comprising, creation of the object, any state changes associated with the object, any user interactions associated with the object, any change in an amount associated with a potential transaction object, a change in the probability of a potential transaction object reaching a "closed won" state or a "closed lost" (if the change in the probability is more than a threshold value), a change in a predicted state that a potential transaction object is expected to close, and so on.”] [para. 0045] [“The model trainer 218 generates new models using machine learning. The model trainer 218 may train the models by extracting features from objects for which the ranking has already been determined and creating a feature vector, using data in the training store 224 which is extracted via the feature extractor 212. Dimensionality reduction (e.g., via linear discriminant analysis, principle component analysis, etc.) may be used to reduce the amount of data in the feature vector to a smaller, more representative core set of features. The model trainer 218 generates models for search queries associated with specific sets of dimensions.”] [para. 0064] [“The feature extractor 212 extracts features of objects from a given set of objects and provides the extracted features to the result ranker 214. In an embodiment, the feature extractor 212 represents a feature using a name and a value. The features describing the objects may depend on the type of object. Some features may be independent of the type of the object and apply to all types of objects. Examples of features extracted by the feature extractor 212 include a time of the last modification of an object or the age of the last modification determined based of the length of time interval between the present time and the last time of modification.”] [para. 0058].
Calder, Peteva, Ignatyev, Deivanayagam, Schulz, and Govindarajan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Calder, Peteva, Ignatyev, Deivanayagam, and Schulz with Govindarajan in order to modify Calder, Peteva, Ignatyev, Deivanayagam, and Schulz for “mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions” as taught by Govindarajan.  One of ordinary skill in the art would be motivated to combine Calder, Peteva, Ignatyev, Deivanayagam, and Schulz with Govindarajan before the effective filing date of the claimed invention to improve a system by providing for the ability to “provide webpages, forms, applications, data and media content to client devices … to support the access by client devices … as tenants of online system …. As such, online system 110 provides security mechanisms to keep each tenant's data separate unless the data is shared.” [Govindarajan, para. 0024].
However, Calder, Peteva, Ignatyev, Deivanayagam, Schulz, and Govindarajan do not explicitly disclose each tenant of the plurality of tenants is a respective service that is implemented within the storage service.
Cai teaches each tenant of the plurality of tenants is a respective service that is implemented within the storage service [“Regarding resource sharing, an application under multi-tenant architecture can save more resources and enhance the resource efficiency more than an application under the multi-instance architecture. Hence, application providers may significantly enhance the resource efficiency and increase economic benefits if they convert original single-tenant applications into multi-tenant applications.”] [col. 3, last paragraph].
Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Calder, Peteva, Ignatyev, Deivanayagam, Schulz, and Govindarajan with Cai in order to modify Calder, Peteva, Ignatyev, Deivanayagam, Schulz, and Govindarajan where “each tenant of the plurality of tenants is a respective service that is implemented within the storage service” as taught by Cai.  One of ordinary skill in the art would be motivated to combine Calder, Peteva, Ignatyev, Deivanayagam, Schulz, and Govindarajan with Cai before the effective filing date of the claimed invention to improve a system by providing for the ability to “an application under multi-tenant architecture can save more resources and enhance the resource efficiency more than an application under the multi-instance architecture. Hence, application providers may significantly enhance the resource efficiency and increase economic benefits if they convert original single-tenant applications into multi-tenant applications” [Cai, col. 3, last paragraph].
Claims 11 and 14 are rejected with like reasoning.


As per claim 2, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 1, Ignatyev teaches wherein generating the respective vector for a given user account of the plurality of user accounts comprises: 
[construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources] and populating the respective vector with the resource utilization parameters [each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day] [“In some embodiments, the inventive methods construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources.”] [para. 0051] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
Claims 12 and 15 are rejected with like reasoning.

As per claim 3, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 2, Calder discloses wherein the sorting comprises:
[particular storage account] of the plurality of user accounts [“The utilization of range bucketing may be used in one embodiment to reduce the number of partitions utilized by the particular storage account. For example, the storage account may be utilizing two partitions on a hypothetical primary storage stamp, while the data could be using three partitions on the secondary storage stamp. If another secondary storage stamp is assigned to the storage account, this other secondary storage stamp would likely have different partitioning with respect the initial secondary storage stamp.”] [para. 0094].
Ignatyev teaches sorting into a respective n-dimensional bucket based on the resource utilization parameters in the respective vector [multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day …] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
Claims 13 and 16 are rejected with like reasoning.

As per claim 4, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 3, Ignatyev teaches wherein the n-[multi-dimensional] [“A goal of the inventive process is to distribute N Vectors X.sub.i among K buckets, such that a "fitness" metric…”] [para. 0169] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
Claim 17 is rejected with like reasoning.

As per claim 5, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan discloses the method of claim 3, Calder discloses wherein mapping the user accounts [the subject partition represents a key range of data for a particular storage account] [“Embodiments of the present invention relate to systems, methods, and computer storage media for identifying when to balance processing load(s) between nodes of a distributed computing environment and for carrying out load-balancing operations on those partitions that are identified as candidates for receiving either a merge or a split. In one instance, the present invention introduces technology for performing a method including monitoring a workload assigned to a subject partition being hosted on a node of a storage stamp. Typically, the subject partition represents a key range of data for a particular storage account. The method also includes detecting that a level of the subject partition's workload has exceeded a predefined threshold. Upon detecting this increased workload on the subject partition, the subject partition is identified as a candidate for receiving a load-balancing operation. In embodiments, the load-balancing operation includes splitting and/or merging the subject partition. The fact that the subject partition is identified as a candidate for receiving a load-balancing operation may be stored in a record, at least temporarily, as an indication that splitting or merging is ostensibly scheduled to occur with respect to the subject partition.”] [para. 0002] [“Initially, the methodology 900 includes monitoring a workload assigned to a subject partition being hosted on a first node of a storage stamp, as indicated at block 902. Typically, as used herein, the subject partition represents a key range of data for a particular storage account. By way of example, monitoring workload may involve watching one or more of the following criteria: log size (e.g., pending transactions or requests) of a source partition during replication or bootstrapping; a GML size (e.g., pending transactions to reply) of a destination partition; a ratio of the source partitions to the destination partitions during bootstrapping; a rate (e.g., number of requests per second) of transaction traffic directed toward a destination partition; a central processing unit (CPU) load on the partition server hosting the partition; or a number of timeouts and/or throttled request that are occurring on the partition server. By way of example, each partition in the secondary storage stamp may know how many different partitions on the primary storage stamp are mapping thereto. Based on this information (e.g., if a large number of partitions are mapped to a single partition), a particular partition on the secondary storage stamp may independently elect to split in order to more evenly distribute the processing load. Further, the partition in the secondary storage stamp may know the partition key ranges assigned to the partitions mapped thereto based upon the buckets.”] [para. 0098] comprises, for each bucket:
a number of user accounts [storage accounts] associated with each partition in the plurality of partitions included in the bucket [partitions may be utilized to manage one or more storage accounts] [“As used herein, the term "partition," is not meant to be limiting, but generally pertains to a subset of data, or key range, of a customer's storage account. This partitioned data may be hosted on distributed nodes, partition servers, or other storage capacity allocated to a given storage stamp. Therefore, a particular and discrete amount of data hosted within a partition server of a storage stamp may be identified, at least in part, based on a partition identifier of the partition hosted on an associated partition server. In an exemplary embodiment, partitions may be utilized to manage one or more storage accounts utilizing a storage stamp. For instance, partitions associated with multiple storage accounts may persist on a single partition server within a single storage stamp. Further, it is contemplated that a customer of a single storage account may utilize two or more partitions (as will be discussed hereinafter) on various partition servers within a single storage stamp to maintain an original instance or a replicated copy of their storage-account data.”] [para. 0049]; 
calculating a metric value for each partition in the plurality of partitions included in the bucket [where the partition schemes on respective storage stamps are vastly offset (e.g., outside an acceptable metric), a split or a merge may be triggered to align the partitions in number such that there is a better correspondence between workload issued and workload received] [“In another embodiment, the CPU load of the subject partition server triggers an initial consideration for splitting or merging. In operation, once the CPU load overcomes a predetermined CPU load, then various qualifying factors, or criteria, may be examined to determine whether to trigger a split. These qualifying factors, as discussed above, may include log or GML size, the appearance that partition(s) are lagging the others, or a disproportionate number of source partitions with respect to destination partitions. With reference to the qualifying factor of disproportionate partitions, where the partition schemes on respective storage stamps are vastly offset (e.g., outside an acceptable metric), a split or a merge may be triggered to align the partitions in number such that there is a better correspondence between workload issued and workload received.”] [para. 0102] [“The utilization of range bucketing may be used in one embodiment to reduce the number of partitions utilized by the particular storage account. For example, the storage account may be utilizing two partitions on a hypothetical primary storage stamp, while the data could be using three partitions on the secondary storage stamp. If another secondary storage stamp is assigned to the storage account, this other secondary storage stamp would likely have different partitioning with respect the initial secondary storage stamp.”] [para. 0094]; and
mapping at least one user account in a partition having a metric value greater than a threshold value [exceeded a predefined threshold] to a different partition having a metric value less than the threshold value [Examiner is interpreting that a partition has a value less than the threshold value when a partition is less than the predefined threshold and is a candidate for receiving the merge or split] [those partitions that are identified as candidates for receiving either a merge or a split … detecting that a level of the subject partition's workload has exceeded a predefined threshold. Upon detecting this increased workload on the subject partition, the subject partition is identified as a candidate for receiving a load-balancing operation. In embodiments, the load-balancing operation includes splitting and/or merging the subject partition] [“Embodiments of the present invention relate to systems, methods, and computer storage media for identifying when to balance processing load(s) between nodes of a distributed computing environment and for carrying out load-balancing operations on those partitions that are identified as candidates for receiving either a merge or a split. In one instance, the present invention introduces technology for performing a method including monitoring a workload assigned to a subject partition being hosted on a node of a storage stamp. Typically, the subject partition represents a key range of data for a particular storage account. The method also includes detecting that a level of the subject partition's workload has exceeded a predefined threshold. Upon detecting this increased workload on the subject partition, the subject partition is identified as a candidate for receiving a load-balancing operation. In embodiments, the load-balancing operation includes splitting and/or merging the subject partition. The fact that the subject partition is identified as a candidate for receiving a load-balancing operation may be stored in a record, at least temporarily, as an indication that splitting or merging is ostensibly scheduled to occur with respect to the subject partition.”] [para. 0002].
Ignatyev teaches n-dimensional buckets [multi-dimensional] [“A goal of the inventive process is to distribute N Vectors X.sub.i among K buckets, such that a "fitness" metric…”] [para. 0169] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
Schulz teaches calculating a number of user accounts [“The blade manager assigns the number of user accounts to be hosted by the blade.”] [para. 0053].
Claim 18 is rejected with like reasoning.

As per claim 8, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 2, Peteva teaches wherein the resource utilization parameters comprise one or more of:
a storage resource utilization parameter; a read I/O utilization parameter; and a write I/O utilization parameter [Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk] [“FIG. 7D is a graphical user interface for viewing statistics of servers and/or containers. For example, as shown in FIG. 7D, the user interface provides options for the types of statistics (e.g., status) to view with relation to a selected server and/or container (e.g., My Clouder). In some example implementations, configurations of the server and/or container are displayed, including its address (e.g., IP address), location (e.g., country) and maximum storage, CPU, RAM and bandwidth capacity. The types of statistics include access, usage, scale, backups, extras, and power. Selecting one of the types of statistics, such as usage statistics, causes additional options to be displayed by the user interface, to select the types of usage statistics to display. Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk.”] [para. 0146].

As per claim 9, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 2, Calder discloses wherein determining resource utilization parameters for the user account comprises:
determining a storage resource utilization for each tenant of a plurality of tenants associated with the user account [storage-account data 350 that is replicated to the secondaries is immediately ready to be used to serve up the contents of the storage-account data 351 to a client (e.g., service application or other tenant of the cloud-computing service that is associated with the customer) as needed] [“It should be noted that the inter-stamp replication generates a full replicated set of the storage-account data 350, as opposed to simple copies. Thus, upon the occurrence of a failover due to a geographic disaster affecting the primary storage stamp 201, the storage-account data 350 that is replicated to the secondaries is immediately ready to be used to serve up the contents of the storage-account data 351 to a client (e.g., service application or other tenant of the cloud-computing service that is associated with the customer) as needed. In contrast to copies of data, there is no inherent latency required to reconstruct the replicated storage-account data 351 at the new primary (secondary storage stamp 321). In this way, each stamp (e.g., primary and secondary or secondaries) maintains a level of replicated data from the customer's storage account to allow individual storage stamps to deal with failures (e.g., corrupt replica, lost disk, lost node, or lost rack) completely independently and in isolation within their own respective geographic location. In this way, the system described herein implements a logic that maintains sufficient replicas of the geo-replicated data at both the primary and secondary storage stamps to ensure that, upon the occurrence of a failover, there exists readily accessible data--allowing the primary and secondary storage stamps the ability to independently address rack, disk, node, etc., failures by re-replicating the data internally therein (i.e., intra-stamp replication), instead of relying upon external support from a remote storage stamp (i.e., inter-stamp replication). Embodiments of inter-stamp replication are discussed in more detail below with respect to FIG. 5.”] [para. 0047].
Ignatyev teaches determining a storage resource utilization parameter [construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources] [“In some embodiments, the inventive methods construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources.”] [para. 0051] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].

As per claim 10, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 9, Calder discloses storage service for a particular tenant in n tenants [storage-account data 351 to a client (e.g., service application or other tenant of the cloud-computing service that is associated with the customer)] [“It should be noted that the inter-stamp replication generates a full replicated set of the storage-account data 350, as opposed to simple copies. Thus, upon the occurrence of a failover due to a geographic disaster affecting the primary storage stamp 201, the storage-account data 350 that is replicated to the secondaries is immediately ready to be used to serve up the contents of the storage-account data 351 to a client (e.g., service application or other tenant of the cloud-computing service that is associated with the customer) as needed. In contrast to copies of data, there is no inherent latency required to reconstruct the replicated storage-account data 351 at the new primary (secondary storage stamp 321)…”] [para. 0047].
Peteva teaches wherein a value for each storage resource utilization parameter in n resource utilization parameters for a particular user account corresponds with an amount of data stored in a particular partition of the storage service [statistics include access, usage, scale, backups, extras, and power. Selecting one of the types of statistics, such as usage statistics, causes additional options to be displayed by the user interface, to select the types of usage statistics to display. Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk] [“FIG. 7D is a graphical user interface for viewing statistics of servers and/or containers. For example, as shown in FIG. 7D, the user interface provides options for the types of statistics (e.g., status) to view with relation to a selected server and/or container (e.g., My Clouder). In some example implementations, configurations of the server and/or container are displayed, including its address (e.g., IP address), location (e.g., country) and maximum storage, CPU, RAM and bandwidth capacity. The types of statistics include access, usage, scale, backups, extras, and power. Selecting one of the types of statistics, such as usage statistics, causes additional options to be displayed by the user interface, to select the types of usage statistics to display. Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk.”] [para. 0146].


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. [hereafter as Calder], US Pub. No. 2012/0303791 A1 in view of Peteva et al [hereafter as Peteva], US Pub. No. 2017/0199770 A1 and further in view of Ignatyev [hereafter as Ignatyev], US Pub. No. 2017/0318083 A1 and further in view of Deivanayagam et al. [hereafter as Deivanayagam], US Patent No. 9,384,061 B1 and further in view of Schulz et al. [hereafter as Schulz], US Pub. No. 2007/0101022 A1 and further in view of Govindarajan et al. [hereafter as Govindarajan], US Pub. No. 2018/0101537 A1 and further in view of Cai et al. [hereafter as Cai], US Patent No. 9,420,034 B2 as applied to claims 5 and 18 above, and further in view of Robson et al. [hereafter as Robson], US Patent No. 7,957,359 B1.

As per claim 6, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 5, Ignatyev teaches n-dimensional bucket [multi-dimensional] [“A goal of the inventive process is to distribute N Vectors X.sub.i among K buckets, such that a "fitness" metric…”] [para. 0169] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
However, Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai do not explicitly disclose wherein the metric value comprises a ratio of the number of user accounts included in the partition to an average number of user accounts per partition, and the threshold value is 1.
Robson teaches wherein the metric value comprises a ratio of the number of user accounts included in the partition to an average number of user accounts per partition [the measure of the maximum likely number of user equipments per partition may correspond to between the 90.sup.th and 100.sup.th centile of a Poisson distribution of the average number of user equipments per partition], and the threshold value is 1 [The limit F must be at least F=1] [“The measure of the maximum likely number of user equipments per partition may be derived according to a Poisson distribution of the average number of user equipments per partition of the network. For example, the measure of the maximum likely number of user equipments per partition may correspond to between the 90.sup.th and 100.sup.th centile of a Poisson distribution of the average number of user equipments per partition.”] [col. 4, lines 57-64] [“This scheme aims to allocate a share of resource units to child user equipments in proportion to their channel gain relative to the other child user equipments for that partition [Box b of FIG. 8]. This scheme ensures that, provided that there is at least one user equipment per partition, all resource units are allocated and so there is no desired allocation D.sub.K which requires truncation, as described in relation to FIG. 4. The limit F must be at least F=1 or many user equipments will not be allocated any resource units.”] [col. 11, lines 20-28].
Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, Cai and Robson are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai with Robson in order to modify Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai “wherein the metric value comprises a ratio of the number of user accounts included in the partition to an average number of user accounts per partition, and wherein the threshold value is 1” as taught by Robson.  One of ordinary skill in the art would be motivated to combine Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai with Robson before the effective filing date of the claimed invention to improve a system by providing for the ability to “measure of the maximum likely number of user equipments per partition” [Robson, col. 4, lines 57-64]. 
Claim 19 is rejected with like reasoning.


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. [hereafter as Calder], US Pub. No. 2012/0303791 A1 in view of Peteva et al [hereafter as Peteva], US Pub. No. 2017/0199770 A1 and further in view of Ignatyev [hereafter as Ignatyev], US Pub. No. 2017/0318083 A1 and further in view of Deivanayagam et al. [hereafter as Deivanayagam], US Patent No. 9,384,061 B1 and further in view of Schulz et al. [hereafter as Schulz], US Pub. No. 2007/0101022 A1 and further in view of Govindarajan et al. [hereafter as Govindarajan], US Pub. No. 2018/0101537 A1 and further in view of Cai et al. [hereafter as Cai], US Patent No. 9,420,034 B2 as applied to claims 3 and 16 above, and further in view of Zhang et al. [hereafter as Zhang], US Pub. No. 2017/0358346 A1.

As per claim 7, Calder in view of Peteva and further in view of Ignatyev and further in view of Deivanayagam and further in view of Schulz and further in view of Govindarajan and further in view of Cai discloses the method of claim 3, Ignatyev teaches n-dimensional buckets [multi-dimensional] based on the resource utilization parameters [construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources] [each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day] [“A goal of the inventive process is to distribute N Vectors X.sub.i among K buckets, such that a "fitness" metric…”] [para. 0169] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010] [“In some embodiments, the inventive methods construct a data "signature" for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's "consumption" or utilization of one or more platform infrastructure resources.”] [para. 0051] [“In some embodiments, each hour in a day may be represented as a "cell"/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such "signature" vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant.”] [para. 0010].
Govindarajan teaches wherein sorting [ranking] user accounts [“The data stored by an online system for an enterprise includes records representing various entities associated with the entity, for example, user accounts”] [para. 0003] into the n-dimensional buckets [machine-learned models comprising a plurality of levels, each level associated with a set of dimensions] based on the resource utilization parameters [“…output scores for ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, each level associated with a set of dimensions describing search queries, the dimensions comprising: an organization and an entity type, wherein each machine-learned model at a level is associated with an n-tuple of values corresponding to the set of dimensions for that level…”] [claim 1] comprises:
for each resource utilization parameter, subdividing the into a number of subranges [set of dimensions for that level] such that, for each subrange, a number of user accounts included in a set of user accounts that correspond with the subrange [the dimensions comprising: an organization and an entity] […various entities associated with the entity, for example, user accounts”] [para. 0003] the set of user accounts that correspond with the subrange [“A method comprising: storing, by a multi-tenant system, a hierarchy of machine-learned models, wherein each machine-learned model is configured to receive as input a set of search results and generate as output scores for ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, each level associated with a set of dimensions describing search queries, the dimensions comprising: an organization and an entity type, wherein each machine-learned model at a level is associated with an n-tuple of values corresponding to the set of dimensions for that level; evaluating, by the multi-tenant system, performance of a particular set of search queries, the set of search queries associated with a particular n-tuple of values of a set of dimensions, the performance indicating a quality of search results ranked by the particular model; responsive to the performance of the particular set of search queries being below a threshold value, training, by the multi-tenant system, a particular machine-learned model using queries associated with the particular n-tuple of values; adding, by the multi-tenant system, the particular machine-learned model to the hierarchy of machine-learned models in a level corresponding to the set of dimensions; receiving, by the multi-tenant system, a new search query associated with an n-tuple of a set of dimensions; and returning, by the multi-tenant system, results ranked using a matching machine-learned model from the hierarchy of machine-learned models, wherein matching machine-learned model has the closest match with the n-tuple of the new search query.”] [claim 1];
associating each n-dimensional bucket with a particular subrange for each resource utilization parameter [machine-learned models comprising a plurality of levels, each level associated with a set of dimensions] [the dimensions comprising: an organization and an entity] […various entities associated with the entity, for example, user accounts”] [para. 0003] [“A method comprising: storing, by a multi-tenant system, a hierarchy of machine-learned models, wherein each machine-learned model is configured to receive as input a set of search results and generate as output scores for ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, each level associated with a set of dimensions describing search queries, the dimensions comprising: an organization and an entity type, wherein each machine-learned model at a level is associated with an n-tuple of values corresponding to the set of dimensions for that level; evaluating, by the multi-tenant system, performance of a particular set of search queries, the set of search queries associated with a particular n-tuple of values of a set of dimensions, the performance indicating a quality of search results ranked by the particular model; responsive to the performance of the particular set of search queries being below a threshold value, training, by the multi-tenant system, a particular machine-learned model using queries associated with the particular n-tuple of values; adding, by the multi-tenant system, the particular machine-learned model to the hierarchy of machine-learned models in a level corresponding to the set of dimensions; receiving, by the multi-tenant system, a new search query associated with an n-tuple of a set of dimensions; and returning, by the multi-tenant system, results ranked using a matching machine-learned model from the hierarchy of machine-learned models, wherein matching machine-learned model has the closest match with the n-tuple of the new search query.”] [claim 1]; and
sorting [ranking] the user accounts [entities] into the n-dimensional buckets based on values [n-tuple of values corresponding to the set of dimensions for that level] for the resource utilization parameters corresponding to each user account [ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, each level associated with a set of dimensions describing search queries, the dimensions comprising: an organization and an entity type, wherein each machine-learned model at a level is associated with an n-tuple of values corresponding to the set of dimensions for that level] [the dimensions comprising: an organization and an entity] […various entities associated with the entity, for example, user accounts”] [para. 0003] [“A method comprising: storing, by a multi-tenant system, a hierarchy of machine-learned models, wherein each machine-learned model is configured to receive as input a set of search results and generate as output scores for ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, each level associated with a set of dimensions describing search queries, the dimensions comprising: an organization and an entity type, wherein each machine-learned model at a level is associated with an n-tuple of values corresponding to the set of dimensions for that level; evaluating, by the multi-tenant system, performance of a particular set of search queries, the set of search queries associated with a particular n-tuple of values of a set of dimensions, the performance indicating a quality of search results ranked by the particular model; responsive to the performance of the particular set of search queries being below a threshold value, training, by the multi-tenant system, a particular machine-learned model using queries associated with the particular n-tuple of values; adding, by the multi-tenant system, the particular machine-learned model to the hierarchy of machine-learned models in a level corresponding to the set of dimensions; receiving, by the multi-tenant system, a new search query associated with an n-tuple of a set of dimensions; and returning, by the multi-tenant system, results ranked using a matching machine-learned model from the hierarchy of machine-learned models, wherein matching machine-learned model has the closest match with the n-tuple of the new search query.”] [claim 1].
Peteva also teaches resource utilization parameters [Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk] [“FIG. 7D is a graphical user interface for viewing statistics of servers and/or containers. For example, as shown in FIG. 7D, the user interface provides options for the types of statistics (e.g., status) to view with relation to a selected server and/or container (e.g., My Clouder). In some example implementations, configurations of the server and/or container are displayed, including its address (e.g., IP address), location (e.g., country) and maximum storage, CPU, RAM and bandwidth capacity. The types of statistics include access, usage, scale, backups, extras, and power. Selecting one of the types of statistics, such as usage statistics, causes additional options to be displayed by the user interface, to select the types of usage statistics to display. Types of usage statistics include those related to CPU, RAM, network, IOPS, and disk.”] [para. 0146].
However, Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, and Cai do not explicitly disclose having a range of values between a minimum value and a maximum value, 
Zhang teaches having a range of values [each cluster numbered 1 through K, a cluster read threshold T is listed, along with ranges of values for each status parameter that defines the cluster] between a minimum [lower] value and a maximum [higher] value [PMKL is the lower value of status parameter PM for cluster K, and PMKH is the higher value of status parameter PM for cluster K], subdividing the range of values into a number of non-overlapping [boundary] [ranges of values for each status parameter that defines the cluster] subranges [For example, for cluster K, the look-up table lists a cluster read threshold T.sub.1=[t1.sub.1, t1.sub.2, , t1.sub.7], along with ranges of values P1KL-P1KH, P2KL-P2KH, . . . , and PMKL-PMKH for status parameters P1, P2, . . . , and PM, respectively. PMKL is the lower value of status parameter PM for cluster K, and PMKH is the higher value of status parameter PM for cluster K] such that, for each subrange, a number that correspond with the subrange is less than a first threshold value [cluster boundaries based on device status parameters] [ranges of values for status parameters that define the boundary of a cluster can include the following: [0051] EW from 0K to 1.3K; [0052] WL index 1 to 10; block temperature between 1 M and 3 M; [0053] Early retention indicator=0; and [0054] Read disturbance between 1K to 10K] [Examiner is interpreting that any of the cluster boundary status parameter can satisfy as a first threshold value where the upper limit boundary value is a first threshold value and that specific cluster falls within that threshold (i.e. less than)] and an aggregate resource consumption of the set that correspond with [cluster read threshold for the cluster] [read thresholds for each cluster of device blocks and the cluster boundaries based on device status parameters] [Examiner is interpreting cluster read threshold for the cluster as a second threshold value based on the aggregate resource consumption of the specific cluster reads where that specific cluster falls within that threshold (i.e. less than)] [“Further, the boundary of each cluster is defined by the range of each status parameter. A look-up table can be formed a look-up table for storing information associating each cluster of memory blocks with a corresponding cluster read threshold for the cluster. FIG. 7 is a diagram illustrating a look-up table listing read thresholds for each cluster of device blocks and the cluster boundaries based on device status parameters according to some embodiments of the present invention. It can be seen in FIG. 7 that for each cluster numbered 1 through K, a cluster read threshold T is listed, along with ranges of values for each status parameter that defines the cluster. For example, for cluster K, the look-up table lists a cluster read threshold T.sub.1=[t1.sub.1, t1.sub.2, , t1.sub.7], along with ranges of values P1KL-P1KH, P2KL-P2KH, . . . , and PMKL-PMKH for status parameters P1, P2, . . . , and PM, respectively. PMKL is the lower value of status parameter PM for cluster K, and PMKH is the higher value of status parameter PM for cluster K. As an example, the ranges of values for status parameters that define the boundary of a cluster can include the following: [0051] EW from 0K to 1.3K; [0052] WL index 1 to 10; block temperature between 1 M and 3 M; [0053] Early retention indicator=0; and [0054] Read disturbance between 1K to 10K.”] [paras. 0050 – 0053].
Calder, Peteva, Ignatyev, Deivanayagam, Schulz, Govindarajan, Cai, and Zhang are analogous art aimed to improve memory performance in storage systems.
[Zhang, para. 0050]. 
Claim 20 is rejected with like reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135  

/TUAN V THAI/Primary Examiner, Art Unit 2135